Title: From Thomas Jefferson to George Elliott, 21 February 1781
From: Jefferson, Thomas
To: Elliott, George



Sir
In Council Febry. 21. 1781.

The establishment of a Line of riders between Genl. Gregory’s Camp and Suffolk is very necessary. I would advise you to purchase  horses for that purpose at any rate almost, rather than to impress. But if you cannot purchase they should be impressed. I think it would be better, whether you purchase or impress, that it be done in the neighbourhood of the enemy as much as possible, because horses are cheapest there and these are in danger of being taken by the Enemy & used against us.
I am Sr. yrs. &c,

T.J.

